PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/391,369
Filing Date: 27 Dec 2016
Appellant(s): GUZMAN et al.



__________________
Michael Ben-Shimon (Reg. No. 69,610)
Eugene Jay Rosenthal (Reg. No. 36,658)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/2020 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
101
Appellant asserts that taken as a whole, it is clear that the claims are not directed to mental process under 101 but rather to functions that computers alone perform.  Appellant asserts that a person would not perform these claims elements.  Appellant asserts (Page 8 of Appeal Brief), that is unclear how or why a person would mentally create a template wherein the template is a structured data including a plurality of fields that includes at least one transaction parameter.
Examiner finds this unpersuasive primarily because Appellant sets forth no evidence, beyond mere attorney argument, as to why a person, using pencil and paper, would be incapable of executing the ordered steps in the manner set forth by the claims.  Appellant fails to explain why the steps of mentally analyzing an electronic document, creating a template, determining data source, determining evidencing data, and cause of failure cannot be performed visually and mentally using pencil and paper (See Final Rejection, Pages 5-6, and 21-23).  A clerk or an accountant may review a transaction receipt, prepare an invoice on a piece of paper, visually obtain data source and mentally determine cause of failure.  A computer is not required to carry out the above tasks.  
Appellant then goes on to assert (Page 12 of Appeal Brief) that the fact that something can be done by a person is clearly not the proper test, because, if it was, no patent for any computer based invention would issue.

Appellant’s various assertions that a person would not do what is called for in this claims (Page 10 of Appeal Brief), that the clams call for doing something not done by people (Page 12 of Appeal Brief) are nothing more than conclusory assertions and unsupported attorney arguments.  “Attorney’s argument in a brief cannot take the place 
Appellant neither explains nor provides evidence why the steps of analyzing a document, creating a template, and obtaining from it data evidencing transaction metadata – cannot be or would not be accomplished by human effort using no more than pencil and paper.  After all, it’s not terribly difficult to write down service name, price, tax, origin, location, date, and signature on a piece of paper.  It’s quite simple and easy!  The claims do not recite steps that are outside the realm of what the human mind can perform because the limitations are not tied to any particular machine or environment.  Appellant has not pointed to any claimed operations that are performed in a distinct manner from performance in the human mind so as to persuasively show that the claimed process could not be practically performed in the human mind.
Moreover, courts have determined that claims to detecting and processing data in documents recite an abstract idea.  For example, in Content Extraction and Transmission LLC, 776 F.3d at 1345, a claim recited “processing information from a diversity of types of hard copy documents” by receiving output representing the documents, recognizing portions of the documents corresponding to a first field, and storing information from portions of the documents corresponding to the first field into memory locations for the first field.  The court determined the claim to be “drawn to the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in memory.” Id. at 1347. 
In Intellectual Ventures I LLC v. Capital One Financial Corp., 850 F.3d 1332, 1339 (Fed. Cir. 2017), a claim recited identifying record types in XML documents, 
In In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 610 (Fed. Cir. 2016), a claim recited recording and storing digital images, sending data including the images and classification information, receiving the data and extracting the classification information, and storing the images taking into consideration the classification information.  The Federal Circuit determined that the claim was “drawn to the concept of classifying an image and storing the image based on its classification” and that this was “an abstract concept.” Id. at 611. 
Hence, it is clear from the foregoing case law that processing information in a document recites an abstract idea. 
Furthermore, the steps recited in claims 1, 12, and 13 have been stated in a result-oriented manner, in which the desired result of the step is recited, without explaining how the result is accomplished.  The recitations of functional results ‘analyze,’ ‘create,’ ‘obtain,’ and ‘determine,’ do not sufficiently describe how to achieve these results in a non-abstract way.  The claims are directed to achieving the results of verifying a transaction by analyzing document, creating a template and obtaining from it data evidencing transaction source, as distinguished from a technological improvement for achieving or applying that result.  See Intellectual Ventures I LLC v. Capital One Fin. 
Appellant asserts (Page 15 of Appeal Brief) that template is not a nonce word and that creating a template does not constitute a method of organizing human activity. 
Examiner disagrees.
Examiner’s characterization of the limitation of “creating a template for the transaction, based on analyzing of the electronic document, wherein the template is a structured dataset including a plurality of fields that include the determined at least one transaction parameter” is based on the premise that creating an invoice for a transaction is a commercial activity that has been standard practice in Commercial or Legal interactions since time immemorial and hence this limitation falls under the abstract idea grouping of Certain Methods of Organizing Human Activity under the 2019 Revised Guidance.
Microsoft Software Dictionary, Fifth Edition (2002) describes “template” as 
3. In spreadsheet programs, a predesigned spreadsheet that contains formulas, labels, and other elements. 
4. In MS-DOS, a small portion of memory that holds the most recently typed MS-DOS command. 
5. In word processing and desktop publishing programs, a predesigned document that contains formatting and, in many cases, generic text.
Appellant’s Specification does not disclose any specific template structure, design or format.  The independent claims simply call for creating a template wherein the template is a structured dataset containing fields including a transaction parameter.  

With its very high level of generality and context in the claimed invention, the word template, as recited in the claims, is thus merely a high level conceptual framework for organizing information and that is why the Examiner has described it as a nonce word.  
Appellant asserts (Page 16 of Appeal Brief) that the current claims provide improvement to the data processing technology by simplifying the amount of data that needs to be processed by only processing data that has been restructured as structured data.  Appellant (Page 17 of Appeal Brief) points to Para [0046] of the Specification to argue that creating templates from electronic documents allows for faster processing and reduced storage.  Appellant asserts (Page 18 of Appeal Brief) that clams provide for an improvement in the functioning of computer technology and apply any judicial exception to effect improved operation of a computer system.  Appellant asserts (Page 18 of Appeal Brief) that query and manipulation operations may be performed more efficiently on structured datasets than on datasets lacking such structure and that by 
Appellant’s contentions are unpersuasive.
First, as a preliminary matter, Examiner points out that claim 1 does not recite any additional limitations beyond the abstract idea.  Thus, even if the claimed invention contained any evidence of improved operation of a computer system, claims 1-3, 5-11 could not provide such improvement because they are purely abstract.
Second, Examiner notes that nowhere in the Specification or the Figures is there any explanation of how the claimed invention “simplifies” the amount of data to be processed.  This is in stark contrast with Specification and Figures of Enfish, which pointed out important distinctions between the structures of a self-referential model over the relational model and taught multiple benefits that flow from this design.  The Court found that the Enfish patents teach that the self-referential model allows for more effective storage of data other than structured text, such as images and unstructured text.  
Appellant’s invention lacks a technical solution to a technical problem.  For example, Appellant’s Specification does not clearly delineate the distinction between “structured” vs “unstructured” data.  The only indication provided in Para [0022] is that structured or semi-structured data may be in a format that is not recognized by the transaction verifier 120 and, therefore, may be treated as unstructured data.  Para [0006] of the Specification indicates that employees of organizations often manually select and submit the required documentation for VAT reclaims in the form of electronic documents (e.g., an image file showing a scan of an invoice or receipt).  Therefore, 
Appellant’s invention does not explain how data processing is carried out, let alone show any technical improvement.  Assuming arguendo that structured dataset refers to text data and unstructured data refers to image data, Examiner notes that it is self-evidently obvious that since ASCII text is easier to search, any template based on (ASCII) text would be easier to query/search/process than (binary) image documents.  Similarly, it is also well known that image files typically occupy more storage than text files.  In other words, any processing speed or storage reduction flows from the inherent nature of the text data itself and not from Appellant’s invention.
With regard to storage, Examiner also points out that Appellant’s arguments are not commensurate with the scope of the pending claims, none of which recite storage.
Appellant argues that similar to Enfish which disparaged conventional data structures, Appellant’s Specification also disparages the prior art which suggest that the clams are directed to patent eligible subject matter.
Examiner disagrees.  This is a misreading of Enfish.  Mere disparagement of prior art is not a ticket to patent eligibility.  The Enfish Court held that:
“The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of 
In other words, the so-called disparagement was bolstered by teachings in the Specification that the claimed invention achieved benefits over conventional databases.  The Federal Circuit found that the plain focus of the Enfish claims was an improvement to computer functionality itself, not on economic or other tasks for a computer is used in its ordinary capacity.
In contrast, Appellant’s claims fall into the latter category.  The Specification fails to describe any improvement to prior art; the claims are merely directed to carry out certain methods of organizing human activity such as verifying a transaction.  
A close look at Appellant’s Specification indicates that the invention relates to verifying purchase orders generated by merchants for customer in services such as travel and accommodations.  As an example, if a guest at a hotel initially orders a 3-night stay but ends up staying a fourth night, the total price of the purchase order may reflect a different total price than that of the subsequent invoice (Para [0004]).  Disparities between recordkeeping documents can cause significant problems for businesses such as, for example, failure to properly report earnings to tax authorities (Para [0005]).  Employees of organizations often manually select and submit an image file showing a scan of an invoice or receipt to tax authorities in order to reclaim VAT taxes paid during a transaction (Para [0006]).  All of this intrinsic evidence shows that Appellant’s invention is primarily directed to verifying VAT refund claims which places 
Hence, the difference between Enfish – directed to new self-referential table data structure for faster data processing (technical improvement) – and the current invention – directed to verifying VAT invoice claims (commercial or legal interactions) – could not be starker.
Appellant asserts (Pages 19-20 of Appeal Brief) that the Examiner has failed to meet its burden under Berkheimer v. HP and that when all words of each limitation are taken into account as an ordered combination, they are not WURC.
Examiner disagrees.
As noted before, claim 1 recites no additional elements beyond the abstract idea.  Without any generic computer recitations, nothing remains in the claim but the abstract ideas of certain methods of organizing human activity and mental processes.  Hence, the ordered combination of limitations in claims 1-3, 5-12  amounts to nothing more than certain abstract processes – ‘analyzing,’ ‘creating,’ ‘obtaining,’ and ‘determining,’ – individually, or in combination.  Thus, there are no additional elements in claim 1 that could claim an “inventive concept” or recite “significantly more” than the abstract idea.  See BSG, 899 F.3d at 1290-91 (“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.”).
The only additional elements recited by the claims 12 and 13, beyond the abstract idea, are non-transitory computer readable medium, processing circuitry, and memory.  As per Para [0035] of the Specification:

Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques. 
Hence, the ordered combination of limitations in claims 12-15, 17-23 amounts to nothing more than certain mental processes implemented with generic computer components that operate in a conventional way especially since the Specification attributes no special meaning to the terms ‘analyzing,’ ‘creating,’ ‘obtaining,’ and ‘determining,’ individually, or in combination as claimed.  Accordingly, they fail to provide significantly more than the abstract idea.
The evidence relied on for the above rejection consists of:
(a) Applicant's Specification and Drawings (See Fig. 2; Para [0035])
(b) Supreme Court and Federal Circuit cases that recite concepts similar to the current claims (e.g. Intellectual Ventures I LLC v. Capital One Financial Corp.)
(c) MPEP: 2016.05 (d) Well-Understood, Routine, Conventional Activity [R-10.2019]
Hence, the Berkheimer standard has been satisfied.
103

In response, Examiner notes that Anderson (Para [0026]) teaches producing standardized text templates while Venkatasubramanian (Para [0050], [0081]) discloses vendor invoice templates having one or more fields containing values, e.g. invoice date, invoice amount, vendor, etc.  Hence, the combination of Venkatasubramanian + Anderson teaches the above limitation.
Appellant also argues that the word template is used by Anderson in a context with a different meaning than used in the claims.
Examiner disagrees.  Anderson (Para [0029]) discloses, for example, that documents may be forms, invoices, reports or other documents.  
Appellant asserts that text templates are clearly not called for in the claim recitation.
In response, Examiner notes that the Examiner has interpreted the text template of Anderson to correspond to template in claim 1 wherein the template is a structured dataset.  
Appellant asserts that there is no teaching in Venkatasubramanian of data evidencing the transaction including metadata.
Examiner disagrees.
Venkatasubramanian discloses: Para [0083] (“For example, both the original invoice 1325B and the new invoice 1325A are displayed side by side at 1326A and 1326B for easy comparison. Invoice displays 1326A and 1326B may include icons 1399A and 1399B indicating the source of the invoice.  For example, icon 1399A may display a graphic indicating that the source of the invoice was a facsimile (i.e., “FAX”).  Similarly, icon 1399B may display a graphic indicating that the source of the invoice was electronic (e.g., an image of a computer).   Additionally, invoice displays 1326A and 1326B may include the following invoice data grouped and displayed as entries in the upper portions 1327A and 1327B: invoice number, an accounting document number (“Acc. document”), purchase order number (“PO”), the name of the “Requisitioner,” invoice data, posting date, vendor identification, customer name, customer address, customer phone number, customer fax, and the user's email.  The following invoice data is grouped and displayed side by side in tables 1328A and 1328B: “Description,” quantity or hours ordered, quantity or hours received, price or rate, and total for a plurality of line items.  The following invoice data is grouped and displayed side by side: payment mailing information 1329A and 1329B (e.g., the name, address, city, state, zip code, phone number and fax number of the vendor), the terms of payment 1330A and 1330B (e.g., “Net 30”), and tables 1331A and 1331B including subtotal, tax (if any), shipping costs, miscellaneous expenses and balance due.”)
Hence, based on the above disclosure, Venkatasubramanian discloses source of the invoice (e.g. FAX or electronic), invoice number, purchase order number, invoice date, price or rate, address – each of which serves as metadata evidencing the transaction.
Examiner also notes that Appellant’s assertion – that a search for metadata returned no hits and so Venkatasubramanian cannot teach this element – is completely without merit.  There is no requirement that prior art has to teach the exact phrase as in the claims in order for a rejection to be valid.  As described above, Venkatasubramanian discloses elements of an invoice metadata such as source, number, date, price, etc. and this is sufficient to warrant the rejection.
Appellant asserts that verification performed by Venkatasubramanian appears to be only to insure that the invoice and its context contain all mandatory information defined in the template and is not the specific verification called for in the claim.

Appellant asserts that Venkatasubramanian does not teach identifying “key” field in claim 5. 
Examiner disagrees because the “key” field limitation is taught by “required” field as disclosed by Para [0054] of Venkatasubramanian which states that if the template has been defined such that the PO number field is required and vendor must be “SAP,” and the system receives an invoice with PO Number blank and vendor “SAP,” then this check fails.
Similarly, with respect to claim 6, Para [0054] of Venkatasubramanian teaches that if vendor must be SAP then the verification check consists of extracting the vendor name from vendor field to determine if the value of the vendor field = SAP.  Hence, Venkatasubramanian teaches the limitations of claim 6.
For the above reasons, Applicant’s arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693     

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                   




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.